Title: From Alexander Hamilton to Alexander Thompson, 18 September 1799
From: Hamilton, Alexander
To: Thompson, Alexander


          
            Sir,
            New York Sepr. 18. 1799
          
          I have received your letter of the seventeenth of July, and shall be happy to give every facility in my power to the passage of Mrs. Thompson & her family to Niagara—I do not know that any opportunity of the kind you mention will speedily occur—but should it be the case I shall not fail to comply with your request—With respect to your meeting Mrs. Thompson at Albany or  Schenectady I can not give you the permission you ask as the propriety of the thing must depend on the particular situation of the post—On that subject therefore I must refer you to the commanding officer. I thank you for the information contained in your letter—
          With great conn.
          Capt Thompson—
        